               Case 2:21-cv-03324-JHS Document 6 Filed 08/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHAFARRAH CLEMONS,                            :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 21-CV-3324
                                              :
ALAN COHEN, et al.,                           :
     Defendants.                              :

                                             ORDER

          AND NOW, this 10th day of August, 2021, upon consideration of Plaintiff Chafarrah

Clemons’s Motion to Proceed In Forma Pauperis (ECF No. 2), pro se Complaint (ECF No.

1), and Exhibits (ECF No. 3), it is ORDERED that:

       1.         Clemons is GRANTED leave to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915.

       2.         The Complaint is DEEMED filed.

       3.         The Complaint is DISMISSED WITH PREJUDICE in its entirety pursuant to

28 U.S.C. § 1915(e)(2)B)(i) for the reasons stated in the Court’s Memorandum.

          4.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:


                                              /s/Joel H. Slomsky, J.
                                              JOEL H. SLOMSKY, J.
